                      RULE 83.1 OF THE JOINT LOCAL RULES FOR THE
                    EASTERN AND WESTERN DISTRICTS OF KENTUCKY

Attorney Admission to Practice

       (a)        Applicant Eligibility. An attorney may apply for admission to the Bar of the Court if:

                  (1)     The attorney has been admitted to practice before the Supreme Court of
                          Kentucky;

                . (2)     The attorney is in good standing with the Supreme Court of Kentucky; and

                  (3)     The attorney is of good moral and professional character.

       (b)        Admission Procedure. An applicant must provide the Clerk with the following:

                  (1)     an Application for Admission;

                  (2)     an Authorization and Release;

                  (3)     an affidavit of sponsorship signed by a member of the bar; and

                  (4)     the prescribed fee 1; and

                  (5)     a statement identifying the method of training completed before use of the
                          Court' s electronic filing system.

       (c)        Admission. After the Court grants the attorney ' s application, the applicant may be -
                  admitted by mail or by appointment in open court.

                  (1)     Admission by Mail. Upon request, the Clerk will promptly mail a Certificate of
                          Admission to the applicant.

                  (2)     Admission in Open Court. Upon request, the Clerk will arrange for a hearing at
                          which time the sponsor will move to admit the applicant. The presiding judge
                          will administer the attorney's oath or affirmation in open court.




       1
           Effective December 1, 2020, the prescribed fee is $188.
·I   ...WKy419A (Rev. 10/08) Application fur AdJ,,ission to Practice ill thi, Ccnn


                                                                UNITED STATES DISTRICT COURT
                                                                EASTERN DISTRICT OF KENTUCKY

     The Application of:

                                      (Name to App~m.- on CertibcafeJ


                                   (Maiiwg Address to Seue1 CertUlalre)




     for Admission to Practice in this Court.

               I hereby apply for admission to practice before the United States District Court for the Eastem District ofKenhiclcy.
     I ask that my application and accompanying motion be considered and acted upon by any District Judge .

                  I represent that I am an attorney of good moral and professional character and eligible for admission to the Bar of
     this Court. I have completed training for mandatory electronic case filing through                            D the Kentucky Bar Association CLE
     course       L]on~line tutorial              O authorized class room training or O other method (Please explain:


                  I have been admitted to practice before the following courts (Please include bar membership numbers):




              I am a member in good standing in the bar of the abov-e courts. I have not have been disbaned, suspended, or
     disciplined in any fashion from practice in any court or a11y bar association in any jurisdiction. (If there is any exception,
     check here        D and attach a detailed                 explanation together with copies of any opinions, order or letters of discipline .)

                  I was born on ______________ a t _________________________
     If not a citizen of the United States by birth, check here                      D and state date and place of naturalization:

     Other Information :
     Home Address:                                                                           Office Address:




     Home Telephone No. _____________

                                                                                             Office Telephone No. _ _ _ _ _ _ _ _ _ _ _ _ _ __

     State of        ) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
               )
     County of)_ _ _ _ _ _ _ _ _ _ _ _ _ _ _-,-_

               I, _________________________ , do sole=ly swear that I will demean myself as an
     attorney and counselor of this Court, uprightly and according to la,v; and that I will support the Constitution of the United
     States. I do forther swear that the statements in the foregoing application are true.


                                                                                                        (Stgnatur• of Appl<canl)


     Subscribed and s\vorn to before me this ____ day of _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , 2 _ _ __

                                                             Notary Public

                                                             State at Large My commission expires:
"'.l:])Ky~19C (Ke<•. 10108) .-'utOIUC\' Admis:riouAffida\'tt & Motion bv Sponsor (11.t.v. DUS)




                                                    UNITED STATES DISTRICT COURT
                                                    EASTERN DISTRICT OF KENTUCKY

                                                                          AFFIDAVIT OF SPONSOR

              The undersigned a t t o r n e y , - - - - - - - - - - - ~ being duly sworn, deposes and says:

       1. I was duly admitted to practice before the United States District Comt for the Eastern District
of Kentucky on _ _ _ _ _ _ _ _ _ __
                               Sponsor', Date of Admission to Ea$1em Di.3trjct ofKentucl...1



              2. This affidavit is submitted in suppmi of the application of _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                           Name ofApplicant
for admission to the Bar of the United States District Court for the Eastern District of Kentucky.

              3. I have read the application and believe the statements therein to be tiue and correct.

              4 . I have known the applicant since _ _ _ _ and my opinion of the applicant's, character,
                                                                                         ApproXlD.Ult~ Y e11r
reputation and competency is: _ _ _ _ _ _ _ _ _ __ _ _ _ _ _ __ _ __ _ _ __ _ __


              5. I vouch for the personal and professional integrity of applicant.

             Date: - - - - - - - - -
                                                                                                                (Sponsor's Sign.1ture)



                                                                                                                 (Office Address 1)


                                                                                                                 (Office Addr.e:ss2)

State of _ _ _ _ _ _ _ _ _ _ )
                             )
County of _ _ _ _ __ __ _ )

             Subscribed and sworn to before me this _____ day of _ _ _ _ _ _ _, 20_

My commission expires: _ __ _ _ _ _ __
                                                                                                                NotPf)' Public., St al e af Large




                                           MOTION BY SPONSOR FOR ADMISSION BY MAIL
                                           (To be completed only when admission by mail is sought)

        Comes the undersigned as sponsor for the above-named applicant who requests to be admitted to
practice before this Court by mail rather than an appearance in open Court, and moves that applicant be
admitted as an attorney and counselor of this Court.

             Date:
                         ---------                                                                                      (Sponsor, Signahrre)
Form 419B-EDKy




                                   United States District Court
                                 EASTERN DISTRICT OF KENTUCKY




RE: APPLICATION FOR A.D:tvIISSION - AUTHORIZATION AND RELEASE


    I, _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , whose Social Security Number is

_ _ _ _ _ _ _ _ _ _ _ , having filed an application for admission to the Bar of this Court consent
to have an investigation made as to my moral character, professional reputation and fitness for the
practice of law and such infonnation as may be received, rep01ied to the admitting authority. I agree to
give any further infonnation which may be required in reference to my past record.

    I also authorize and request, eve1y person, firm, company, corporation, governmental agency, comi,
association or institution having control of any documents, records and other information pertaining to
me, to furnish to the Clerk, United States Disu-ict Cami for the Eastern District of Kentucky any such
infonnation, including documents, records, bar association files regarding charges or complaints filed
against me, formal or infomial, pending or closed, or any other peliinent data, and to permit the said
Clerk to inspect and make copies of such documents, records, mid other information.

     I hereby release and discharge, the state admission agency of the state(s) of my admission, its agents
and representatives, and any person so furnishing information from any and all liability of every nature
and kind arising out of the furnishing or inspection of such documents, records, and other infonnation to
or by the said Clerk.

    I have read the foregoing document and have furnished all information fully and frankly. The
infonnation is complete and tn1e of my own b1owledge.



                                                                       (Signature of Applicant)




Subscribed and sworn to before me this _ _ _ _ day of _ _ _ _ _ _ _ _~ 20_ _ .
.,




                          RULE 83.2 OF THE JOINT LOCAL RULES FOR THE
                         EASTERN AND WESTERN DISTRICTS OF KENTUCKY

     Permission to Practice in a Particular Case*
                   (a)    Procedure. An attorney who has not been admitted to the Bar of the
                          Court - but who is in good standing in the Bar of any state, territory, or the
                          District of Columbia - may represent parties before the Court if the
                          attorney has paid the prescribed pro hac vice admission fee to the Clerk of
                          the Court and been granted leave by the Court to appear pro hac vice in a
                          particular case. A separate motion for each attorney requesting pro hac
                          vice admission must include the following information:
                           (1)     Admission Status. The motion must identify each Bar in which the
                                   attorney is a member and attach a certificate of good standing
                                    issued by the highest court of the state, territory, or the District of
                                    Columbia in which the attorney is a resident. The certificate of
                                   good standing must be issued no more than ninety (90) days before
                                   the filing of the motion.
                            (2)    Disciplinary History. The motion must disclose whether the
                                   attorney is currently or has ever been disbarred, suspended from
                                   practice, or subject to other disciplinary action by any court, state,
                                   territory, or the District of Columbia.
                           (3)     Consent to Jurisdiction. The motion must include a statement
                                   indicating that the attorney consents to be subject to the
                                   jurisdiction and rules of the Kentucky Supreme Court governing
                                   professional conduct.
                           (4)     ECF Training. The motion must identify the method of training
                                   completed by the attorney before use of the Court's electronic
                                   filing system.
                   (b)     The Attorney General or any other bar member of the Department of
                           Justice, or of any federal agency, including federal public defenders or
                           panel attorneys that cross district lines, need not seek admission pro hac
                           vice under this rule.
                   (c)     Sanctions. Nothing in this rule detracts from the Court's power to
                           sanction unprofessional conduct.


     *The Attorney General or any other officer of the Department of Justice need not seek admission
     pro hac vice under this rule. See 28 U.S.C. § 515(a).

     Effective January 21, 2016, the prescribed fee is $125.
                                 UNITED ST ATES DISTRICT COURT
                                 EASTERN DISTRICT OF KENTUCKY
                 ELECTRONIC FILING ATTORNEY REGISTRATION FORM
This form is used to register for an account on the Eastern District of Kentucky Electronic Filing System (the system) .
Registered attorneys will have privileges to electronically submit documents and to view the electronic docket sheets
and documents. By registering, attorneys permit electronic service of all documents through the court's transmission
facilities in accordance with the Federal Rules of Civil Procedure , the Federal Rules of Criminal Procedure and the joint
local rules of this Court. The following information is required for registration (please type) :


 Last Name                                                     First Name
 Middle Name                                                   Generation
 Last four digits of Social Security Number                (for security purposes)

 KY or other State Bar Number
 Firm Name                                                     Street Address
 Suite No.                                                     P.O. Box
 City & State                                                  Zip Code
 Telephone                                                     Fax
 Primary Email Address

Attorneys seeking to file documents electronically must be admitted to practice in the United States District Court for
the Eastern District of Kentucky pursuant to Joint Local Rules.

Are you admitted to practice in this Court?   0   Yes   O No
If admitted pro hac vice give case number in which pro hac vice status was granted: _ __ _ _ _ _ _ _ __

By signing this form, you will certify that you have read and are familiar with the rules of practice and the
administrative procedures guide governing electronic filing, which may be found at http://www.kyed.uscourts.gov and
that you have a PACER account. Visit the PACER web site at http://pacer.psc.uscourts.gov to establish a PACER
account.

Please verify your method of training : D web page tutorial; D to be provided by EDKY court personnel;
D provided by an in-house certified trainer; D court training in other court: _ _ _ _ _ _ _ _ _ _ (Other Court)
By submitting this registration form , the undersigned agrees to abide by all Court rules, orders and policies and
procedures governing the use of the electronic filing system .

The combination of user ID and password will serve as the signature of the attorney filing the documents . Attorneys
must protect the security of their passwords and immediately notify the Court if they learn that their password has
been compromised.




Signature of Registrant                                                                   Date
Return this completed registration form via hand delivery to any Clerk's office in the
Eastern District of Kentucky or via U. S. Mail to:
United States District Court
Attention: Electronic Filing System Registration
101 Barr Street
Lexington, KY 40507

Your login and password to access the system will be e-mailed to you at a time that the Court determines to be
appropriate. Information regarding training offered by court personnel for you and/or your designee, web site
tutorials, and other information important to you prior to becoming a Filing User are available for downloading when
you access the system via the Internet.

If you have any questions concerning the registration process or the use of the electronic filing system ,

you may contact the Electronic Filing Help Desk in the Clerk's Office at 1-866-485-6349.
